                 Case 1:20-mj-00084-TCB Document 12 Filed 03/10/20 Page 1 of 1 PageID#L127
AO 442 (Rev. 01/09) Arrest Warrant

                                                                                                                        WTtnzr                  \Z/
                                         United States District Court                                             CLERK. U.S. DISTRICT COURT
                                                                                                                        ALEXANDRI/W^ilRGINIA
                                                                     for the

                                                         Eastern District of Virginia                              0^^
                      United States of America

                 JOHN CAMERON DENTON
                                                                                                                                         cz
                            a/k/a "Rape"                                       Case No     1:20-mj-                                ro
                                                                                                                   >-              c=>
                                                                                                                                   r-o   -H
                           a/k/a "Death"                                                                           r-       rn     era
                                                                                                                                         '-n
                                                                                                                   rn       >
                         a/k/a "Tormentor"                                                                                               t"?
                                                                                                                   -    o          m
                                                                                                                                   CO
                             Defendant                                                                                                   —im
                                                                                                                                   ro    >■ o
                                                                                                                                   a>    —im

                                                         ARREST WARRANT                                                            -*o
                                                                                                                                   IK    3:S
                                                                                                                                         >•
                                                                                                                                   f>3
To:       Any authorized law enforcement officer                                                                       -O   o            C/1
                                                                                                                                   CO
                                                                                                                    "t:


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)   JOHN CAMERON DENTON a/k/a "Rape" a/k/a "Death" a/k/a "Tormentor"                                                     ,
who is accused of an offense or violation based on the following document fi led with the court:

□ Indictment               □ Superseding Indictment           □ Information       G Superseding Information                      Complaint
□ Probation Violation Petition                 □ Supervised Release Violation Petition        □ Violation Notice            □ Order of the Court

This offense is briefly described as follows:
Conspiracy to commit an offense against the United States, that is, to transmit in interstate commerce communications
containing threats to injure the person of another, in violation of Title 18, United States Code, Section 371.




Date: 02/25/2020                                                                                             N.
                                                                                                              's.s^natw-i
                                                                                            U nited States
City and state:        Alexandria, VA                                                   Ivan D. Davis, U.S. Magistrate Judge
                                                                                                 Printed name and title




                                                                     Return


          This warrant was received on (date)            2.               , and the person was arrested on (date)
at (city and state)                  Ml . TX                     •

Date:
                                                                                              Arresting officer's signature



                                                                                                 Printed name and title
